DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims

Applicant’s response of 04/08/2022 is acknowledged. Claim 36 is canceled. Claims 37-43 are
amended. Claims 47-51 are newly added. Claims 37-51 are pending in the application.

Withdrawn claim rejections

Applicant’s arguments, see pg 12, filed 04/08/2022, with respect to 35 U.S.C. 112(b) has been
fully considered and are persuasive. The rejection under 35 U.S.C. 112(b) of claim 39 has been
withdrawn. The rejection was made over the indefinite features of the language “optionally an
antibody” and the term “agents” (narrow term to broad term). Applicants have amended the claim to
not recite this terminology. Thus, the rejection is withdrawn.
Applicant’s arguments, see pg 12, filed 04/08/2022, with respect to 35 U.S.C. 101 have been
fully considered and are persuasive. The rejection under 35 U.S.C. 101 of claim 42 has been withdrawn.
The original rejection was based of the claim reciting a judicial exception. This judicial exception
occurred in the claim limitation that HLA-E is not expressed on cells. In this embodiment, the method
step would merely be “determining the HLA-E polypeptide status”. The claim has been amended such
that the composition is always administered to a patient having HLA-E polypeptide expression. Thus, the
rejection is withdrawn.
Applicant’s arguments, see pg 12 and 13, filed 04/08/2022, with respect to 35 U.S.C. 103 have
been fully considered and are persuasive. The 103 rejections of claims 36 and 39-46 have been
withdrawn. As the previous action has mentioned the sequences of claims 37 and 38 have not been
found in the prior art. Thus, it is believed that these antibodies do not have applicable prior art.

EXAMINER’S AMENDMENT

Applicant called on 5/19/2022, requesting that a grammatical error to be fixed.  In response, the claims have been amended as follows:
Claims 37 and 38 are amended as follows.
Claim 37 is amended to:
“37 A pharmaceutical composition comprising an antibody that neutralizes the
inhibitory activity of NKG2A, and an antibody that neutralizes the inhibitory activity of Siglec-9,
wherein the antibody that neutralizes the inhibitory activity of Siglec-9 is selected from the
group consisting of:
(a) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 15 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 16;
(b) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 17 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 18;
(c) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 19 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 20;
(d) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 21 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 22;
(e) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 23 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 24;
(f) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 25 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 26;
(g) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 3 and (ii) a light chain comprising CDR 1, 2 and
3 of the light chain variable region of SEQ ID NO: 4;
(h) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 5 and (ii) a light chain comprising CDR 1, 2 and
3 of the light chain variable region of SEQ ID NO: 6;
(i) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 7 and (ii) a light chain comprising CDR 1, 2 and
3 of the light chain variable region of SEQ ID NO: 8;
(j) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 9 and (ii) a light chain comprising CDR 1, 2 and
3 of the light chain variable region of SEQ ID NO: 10;
(k) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 11 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 12; and
(l) a monoclonal antibody comprising (i) a heavy chain comprising CDR 1, 2 and 3 of the
heavy chain variable region of SEQ ID NO: 13 and (ii) a light chain comprising CDR 1, 2
and 3 of the light chain variable region of SEQ ID NO: 14.”

Claim 38 is canceled

Allowable Subject Matter

The claims are directed to 12 specific antibodies constructed by the applicants to neutralize the
inhibitory activity of Siglec-9 to be used in combination with an antibody to neutralize the inhibitory
activity of NKG2A. These 12 anti-Siglec-9 antibodies are not known in the prior art and are considered to
be novel. Due to the claim dependency upon these structures the claims also inherit this novelty. For
more information see the SEARCH results within the file wrapper.
New claims 47-51 have been added to claim set and have been found to be allowable for the
same reason the base claims have been allowable. The new claims rely upon the novel sequences found
in claims 37 and 38.

Conclusion

It is noted by the examiner that claims 40, 42-46, 48, and 50-51 have increased scope after the
examiner’s amendment. The 6 additional antibodies of claim 38 will now be subjected to the criteria of
these dependent claims. It is believed by the examiner that the scope of claims 37 and 38 are so similar
as to enable such antibodies. Both of these antibody sets function as inhibitors to Siglec-9. Thus, it is
believed that these antibodies are functional equivalents.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner
can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/
Supervisory Patent Examiner, Art Unit 1647